In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 05-1946
LONNIE DAVIS, JR.,
                                             Plaintiff-Appellee,
                              v.

WISCONSIN DEPARTMENT OF CORRECTIONS,
THOMAS E. KARLEN, and KATHRYN LONG,
                                   Defendants-Appellants.
                        ____________
          Appeal from the United States District Court
             for the Western District of Wisconsin.
            No. 04 C 258—John C. Shabaz, Judge.
                        ____________
  ARGUED SEPTEMBER 22, 2005—DECIDED APRIL 27, 2006
                   ____________


 Before EASTERBROOK, EVANS, and SYKES, Circuit Judges.
  SYKES, Circuit Judge. Lonnie Davis, Jr. is an African-
American who has worked for the Wisconsin Department of
Corrections (“DOC”) at its Jackson Correctional Institution
(“JCI”) in Black River Falls since 1997. He began his
employment as a correctional officer and was promoted
to the rank of sergeant in 1999. Following allegations
that he harassed a female coworker in 2001, the
DOC—acting through defendants Thomas Karlen (JCI’s
warden) and Kathryn Long (JCI’s human resources
director)—demoted Davis to the rank of “Correctional
Officer B.” Davis sued the DOC, Karlen, and Long (among
2                                                No. 05-1946

others dismissed before trial) under Title VII of the Civil
Rights Act of 1964 (42 U.S.C. §§ 2000e et seq.), 42 U.S.C.
§ 1981, and 42 U.S.C. § 1983, alleging they demoted him
because of his race, and that the DOC unlawfully tolerated
a racially hostile work environment. The district court
disposed of Davis’s hostile work environment claim and
dismissed several defendants at the summary judgment
stage, and Davis proceeded to a jury trial on his Title VII
claim against the DOC and his § 1983 claim against Karlen
and Long. The jury returned a verdict for Davis against all
three defendants, and the defendants then moved unsuc-
cessfully for judgment as a matter of law under FED. R. CIV.
P. 50 or, in the alternative, for a new trial under FED. R.
CIV. P. 59. On appeal, the defendants challenge the district
court’s denial of their Rule 50 and 59 motions. We affirm.


                      I. Background
  This appeal challenges the sufficiency of the evidence
to support the verdict in Davis’s favor, so a detailed re-
counting of that evidence is warranted, and we view it
in the light most favorable to the jury’s verdict. Harvey v.
Office of Banks & Real Estate, 377 F.3d 698, 701 (7th Cir.
2004). During Davis’s first four years of employment at JCI,
he consistently received satisfactory performance evalua-
tions, and there is no evidence he committed any work rule
violations during that period. Robin Boyd was a white,
female social worker who worked at JCI in the same
building as Davis—the “X Building.” On August 24, 2001,
Boyd complained to her supervisor, Unit Manager Steve
Dougherty, that on August 22 Davis told her he wanted to
yell at her before she left her shift and instructed her to sit
down in a chair in the X Building’s officers’ station. Boyd
told Dougherty that Davis then sat down in a chair facing
her, grabbed both arms of her chair, pulled her toward him
until their knees were touching, and refused to let her get
No. 05-1946                                                3

up. Boyd could not remember how long Davis held her
chair, and the record does not indicate whether she ever
gave an account of what Davis said to her. She did say that
while Davis detained her in the chair, he said to Correc-
tional Officer Stephanie Buck, who was passing by, “You
better get up in front of that fan, girl, before you pass out
because I’d hate to do mouth-to-mouth on you in front of the
inmates.”
  Boyd also accused Davis of the following: being overpro-
tective of her and other female coworkers; asking her if
she would ever have an affair; undermining her authority
by correcting her in front of inmates; telling her that if
she smiled at him, she was flirting, and that if she moved
around too much, she was teasing the inmates; telling her
he could tell when a woman was menstruating; and tell-
ing her about his reverse vasectomy. Boyd did not testify at
trial, but portions of her deposition containing these
allegations were read into the record at trial.
  Human Resources Director Long and Susan Waters, an
equal opportunity specialist from the DOC’s Office of
Diversity and Employee Services, investigated the August
22 incident and Boyd’s other allegations against Davis.
Warden Karlen testified that he brought in Waters from the
Office of Diversity because he “wanted a fair look at every-
thing” and because Davis was African-American.
  At the time of the August 22 incident between Davis and
Boyd, Correctional Officers Sharon Nawrocki and Stephanie
Buck were also present in the officers’ station. Buck
testified at trial that she was working in the X Building
that day moving inmates to other units. This required her
to walk repeatedly from one end of the officers’ station to
the other—apparently a fairly narrow space—and other
workers, including Boyd, were in her way. She observed the
conversation between Davis and Boyd and said that it was
“[n]o louder than you’d have to speak in that environment.”
4                                               No. 05-1946

She says she never saw Davis restrain Boyd. Although she
did see Davis touch Boyd’s chair, Buck said he did so only
to clear a path for her (Buck) as she did her work. According
to Buck, the “mouth-to-mouth” comment was not sexual in
nature, and she “never thought twice about it. It was hot
out and I was running like crazy,” she explained. She said
she had gone up to the “tower” where there was no ventila-
tion and it was about 100 degrees; by the time she got back
down to the officers’ station, she was sweating. “And [Davis]
had, for my own health reasons was concerned and said,
‘You need to slow down,’ and something to that effect, ‘you
know, I wouldn’t want you to pass out, you know,’ ” Buck
testified.
  Buck’s trial testimony was at odds with what the DOC
said she told Long and Waters when they interviewed her
on August 31, 2001. According to the DOC’s notes from that
interview, Buck said she was frustrated by the “mouth-to-
mouth” comment and that it made her job more difficult.
The DOC’s notes also indicated Buck said that on August 22
she observed Davis speaking loudly to Boyd while facing
her and keeping his hands on the two arms of Boyd’s chair.
“I felt sorry for her. She was there—it must have been an
hour sitting there—and the conversation seemed so intense,
just knowing him from here—if something is bothering him,
he won’t let it go,” Buck reportedly told the investigators.
When asked about these discrepancies at trial, Buck
testified that the DOC’s interview notes inaccurately
recorded the statements she gave to Long and Waters. She
stood by her trial testimony.
  Long and Waters interviewed Nawrocki on August 30.
Nawrocki was present in the X Building officers’ station
at the time of the August 22 conversation between Davis
and Boyd, but she said she tries to mind her own business
and had not noticed any long, loud conversation. According
to Nawrocki, Boyd apologized to her that day about “the
conversation,” and Nawrocki said she did not know what
No. 05-1946                                                5

Boyd was talking about. When asked about Boyd’s al-
legations that Davis engaged in various forms of inappropri-
ate conduct, Nawrocki said she had never seen Davis
behave that way. Nawrocki’s trial testimony was substan-
tially consistent with the DOC’s notes from her investiga-
tory interview in August 2001. The only real difference was
that at trial Nawrocki said she told Long and Waters during
her interview that she did hear a loud conversation on
August 22, but she maintained that it was not a conversa-
tion between Davis and Boyd.
  Long and Waters also interviewed several other JCI
employees who corroborated most of Boyd’s allegations
against Davis. Although none of these “corroborators”
testified at trial, Long testified that she credited their
version of the facts and discounted Buck and Nawrocki’s
defense of Davis when she recommended his demotion.
  After discussing her investigation with Warden Karlen,
Long drafted a five-page memorandum recommending
that Davis be demoted for harassing Boyd. Relying on
the interviews with JCI employees who corroborated most
of Boyd’s complaints, the memo concluded that Davis
violated DOC Work Rule 13, which prohibits “intimidating,
interfering with, harassing, (including sexual or racial
harassment), demeaning, or using abusive language in
dealing with others.” The memo cited Davis’s “mouth-to-
mouth” comment to Buck as an example of the need for
discipline, even though Long testified that she did not think
the comment constituted sexual harassment, and stated at
her deposition that “at the time [she didn’t] know that it
came across in any way that seemed inappropriate.” Most
importantly (for reasons that will become clear), the memo
stated that Davis’s breach of Work Rule 13 was a category
B violation. Karlen testified that he personally reviewed the
memo before approving it.
  The DOC had a progressive discipline policy in place in
2001. According to that policy—introduced into evidence
6                                                No. 05-1946

at trial—the first instance of a category B violation of Work
Rule 13 should be punished by a written reprimand, a
second violation by a one-day suspension without pay, and
a third violation by a three-day suspension without pay.
Violations of Work Rule 13 that fell into the more serious
category C could be punished by “severe discipline up to and
including discharge for the first offense.” The memo drafted
by Long and approved by Karlen recommended that Davis
be demoted for his first category B violation of Work Rule
13, so on its face it was not in keeping with the DOC’s
policy of progressive discipline. If Long and Karlen had
applied the policy as written, Davis would have received
only a written reprimand.
  The record contains evidence that two white JCI ser-
geants, Richard Laxton and Richard Malchow, committed
category B violations of Work Rule 13 and received lesser
discipline than Davis. Malchow violated Work Rule 7 in
addition to Work Rule 13. Laxton’s violation was his third
category B violation within a twelve-month period, so in
accordance with the DOC’s progressive discipline policy,
he received a three-day unpaid suspension. The conduct
underlying Laxton’s category B violation included the
following: treating a fellow officer unprofessionally and
requiring that officer to perform additional responsibilities
beyond what he demanded from other officers, using the
“all-call” system to contact that same officer rather than
more discretely using the radio, and criticizing the officer’s
performance in front of inmates. In Malchow’s case, the
category B violation was based on his defacing of staff
identification photographs with derogatory comments.
Because it was Malchow’s first violation, he received a
written reprimand as called for by the progressive discipline
policy.
  Long testified at trial that she thought Davis had commit-
ted a category C violation and that she must have made a
typographical error when drafting the disciplinary memo.
No. 05-1946                                                7

She said she usually generated disciplinary memos by using
an older document as a template. According to Long, she
probably just failed to change the disciplinary category that
was left over from the previous document that served as the
template for Davis’s memo. Long and Karlen both testified
they believed Davis’s conduct was serious and constituted
a category C violation. But Long also admitted at trial that
during her deposition she agreed that she “may have”
initially recommended that Davis’s violation fell into
category B. She also told the jury that at the time she
recommended Davis’s demotion, she was unaware of any
white JCI employees who were demoted for first-time
category B rule violations. Warden Karlen testified that
Davis was the first person at JCI he had demoted for a first-
time violation of Work Rule 13. The DOC produced no
documentary evidence showing Davis’s conduct was ever
referred to as a category C violation, and the DOC never
corrected the memo itself.
  The jury found the DOC, Karlen, and Long demoted Davis
or recommended his demotion because of his race and
rendered a verdict holding the DOC liable under Title VII
and Karlen and Long liable under 42 U.S.C. § 1983. The
district court denied the defendants’ subsequent Rule 50
and 59 motions.


                      II. Discussion
A. Rule 50 Motion
  We review the district court’s denial of a motion for
judgment as a matter of law de novo and look to the record
as a whole to decide “whether the evidence presented,
combined with all reasonable inferences permissibly drawn
therefrom, was sufficient to support the jury’s verdict of
race discrimination.” Millbrook v. IBP, Inc., 280 F.3d 1169,
1173 (7th Cir. 2002) (citing Collins v. Kibort, 143 F.3d 331,
335 (7th Cir. 1998)). “Although we review the entire record,
8                                                    No. 05-1946

we disregard all evidence favorable to the moving part[ies]
that the jury is not required to believe.”1 Harvey, 377 F.3d
at 707 (citing Reeves v. Sanderson Plumbing Prods., Inc.,
530 U.S. 133, 150 (2000)). “ ‘We will overturn a jury verdict
for the plaintiff only if we conclude that no rational jury
could have found for the plaintiff,’ ” id. (quoting Collins, 143
F.3d at 335), but “ ‘a mere scintilla of supporting evidence
will not suffice.’ ” Millbrook, 280 F.3d at 1173 (quoting
Futrell v. J.I. Case, 38 F.3d 342, 346 (7th Cir. 1994)).
   At the posttrial stage we do not view employment discrim-
ination claims through the prism of the prima facie
case/burden-shifting paradigm set forth in McDonnell
Douglas Corp. v. Green, 411 U.S. 792 (1973). Harvey, 377
F.3d at 708. When reviewing the district court’s disposi-
tion of Rule 50 and 59 motions, this Court’s only concern is
whether there was sufficient evidence to permit the jury to
consider the ultimate question of racial discrimination, that
is, whether the evidence was sufficient to pave a rational
path to the jury’s finding of intentional discrimination. See
id. The same standards for proving intentional racial
discrimination apply to Title VII and § 1983 equal protec-
tion claims. Hildebrandt v. Ill. Dep’t of Natural Res., 347
F.3d 1014, 1036 (7th Cir. 2003). On either claim the
plaintiff must prove that he suffered discrimination because
of his race.
  The defendants argue that Davis presented neither direct
nor circumstantial evidence that he was demoted because
of his race. They emphasize that there was no direct


1
  “That is, the court should give credence to the evidence favoring
the nonmovant as well as that evidence supporting the moving
party that is uncontradicted and unimpeached, at least to the
extent that that evidence comes from disinterested witnesses.”
Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150
(2000) (internal quotation and citation omitted).
No. 05-1946                                                  9

evidence that the DOC, Karlen, and Long were motivated
by racial animus. True enough, but the absence of direct
evidence does not necessarily undermine this verdict. The
defendants also attempt to minimize the importance of
Davis’s circumstantial evidence, but their argument
misapprehends the legitimacy and adequacy of circumstan-
tial evidence in this context.
  It is well settled that a plaintiff may prove intentional
discrimination by either direct or circumstantial evidence,
Desert Palace, Inc. v. Costa, 539 U.S. 90, 99 (2003), and
the Supreme Court has “often acknowledged the utility
of circumstantial evidence in discrimination cases.” Id. at
99-100. “The reason for treating circumstantial and direct
evidence alike is both clear and deep rooted: ‘Circumstantial
evidence is not only sufficient, but may also be more
certain, satisfying and persuasive than direct evidence.’ ” Id.
at 100 (quoting Rogers v. Mo. Pac. R.R. Co., 352 U.S. 500,
508 n.17 (1957)). In the context of employment discrimina-
tion cases, the Supreme Court has specifically “recognized
that evidence that a defendant’s explanation for an employ-
ment practice is ‘unworthy of credence’ is ‘one form of
circumstantial evidence that is probative of intentional
discrimination.’ ” Id. at 99-100 (quoting Reeves, 530 U.S. at
147) (emphasis added by Desert Palace). In other words, “a
plaintiff’s prima facie case, combined with sufficient
evidence to find that the employer’s asserted justification is
false, may permit the trier of fact to conclude that the
employer unlawfully discriminated.” Reeves, 530 U.S. at
148.
  We apply Reeves by first considering whether the evidence
was sufficient to demonstrate that the defendants’ asserted
justification for demoting Davis was pretextual and then
reviewing the entire record to determine whether the
evidence presented could reasonably support a finding of
racial discrimination. Millbrook, 280 F.3d at 1175. Davis’s
evidence of pretext centered on the DOC memo—drafted by
10                                                   No. 05-1946

Long and approved by Karlen—that identified his infraction
as a category B violation of Work Rule 13 and recommended
his demotion. Davis compared that memo with the DOC’s
progressive discipline policy to show that his demotion far
exceeded the punishment prescribed by the DOC’s own
guidelines, which called for first-time category B violators
to receive only a written reprimand. Accepting the memo’s
assertions at face value that this was Davis’s first rule
violation and that it fell within category B,2 the DOC
punished Davis more harshly than its disciplinary policy
permitted.
  This is the kind of evidence from which the jury reason-
ably could have determined that the defendants demoted
Davis for a reason other than his category B violation of
Work Rule 13. A plaintiff may demonstrate his employer’s
reason is pretextual, i.e., that it is “deceit used to cover
one’s tracks,” by showing the reason “(1) had no basis
in fact; (2) did not actually motivate [the adverse employ-
ment action]; or (3) was insufficient to motivate the [adverse
employment action].” Davis v. Con-Way Transp. Cent.
Express, Inc., 368 F.3d 776, 784 (7th Cir. 2004) (quotations
and citations omitted). The discrepancy between the
punishment prescribed by the DOC’s disciplinary policy and
the far more severe sanction the defendants imposed on
Davis could have led the jury rationally to conclude that
Davis’s category B violation was insufficient to motivate his
demotion and was therefore pretextual.
 Because the evidence was sufficient to show pretext,
we next examine the totality of the evidence presented at


2
  The parties dispute whether this was a category B or C
violation, but as we explain below, the jury was entitled to resolve
this issue in Davis’s favor. So, viewing the evidence in the light
most favorable to Davis, we assume the jury chose to believe he
committed only a category B violation. The DOC’s memo was,
after all, the only written documentation of the severity of Davis’s
infraction, and it stated Davis committed a category B violation.
No. 05-1946                                               11

trial to see whether it supports the jury’s finding of inten-
tional racial discrimination. Millbrook, 280 F.3d at 1175.
We engage in this review because Davis’s burden was not
merely to convince the jurors that the defen-
dants’ explanation for his demotion was false, he needed
also to persuade them that he was actually demoted
because of his race. See Reeves, 530 U.S. at 147-48;
Millbrook, 280 F.3d at 1174. Despite a plaintiff’s showing
of pretext,
    an employer would be entitled to judgment as a matter
    of law if the record conclusively revealed some other,
    nondiscriminatory reason for the employer’s decision, or
    if the plaintiff created only a weak issue of fact as
    to whether the employer’s reason was untrue and there
    was abundant and uncontroverted independent evi-
    dence that no discrimination had occurred.
Reeves, 530 U.S. at 148.
  This is not a case where the record “conclusively” points
away from racial discrimination; nor is there “abundant and
uncontroverted independent evidence” that no discrimina-
tion occurred. The defendants’ evidence consisted of their
own testimony that they took Davis’s conduct seriously, that
they thought it was a category C violation, and that the
DOC memo contained a typographical error (apparently
undetected by Long, Karlen, and the other DOC officials
who reviewed it). Of the four witnesses defendants pre-
sented at trial, two were defendants Long and Karlen, a
third was Steve Dougherty (Boyd’s supervisor who assisted
Long in investigating Boyd’s complaints against Davis), and
the fourth was Waters (the equal opportunity program
specialist brought in from the DOC’s central office who
worked with Long throughout the investigation). With the
possible exception of Waters, these were not witnesses who
could supply the necessary “independent evidence that no
discrimination had occurred.” See Reeves, 530 U.S. at 148.
12                                               No. 05-1946

  Because the DOC memo placed Davis’s offense in category
B, the defendants needed to persuade the jury with credible
evidence that things were not as the memo said they were.
They needed to convince the jury that the official DOC
record identifying the severity of Davis’s infraction—a
record that they themselves produced and approved—was
in fact erroneous. The jury obviously found their evidence
less than credible on this point, and we have repeatedly
stated that we will not reweigh the evidence or second-
guess the jury’s credibility determinations. Harvey, 377
F.3d at 707 (citing Reeves, 530 U.S. at 150; Tart v. Ill. Power
Co., 366 F.3d 461, 472 (7th Cir. 2004)). In fact, the testi-
mony of Long, Karlen, Dougherty, and Waters is the type of
evidence we generally disregard when reviewing denials of
posttrial relief because it is neither uncontradicted (the
DOC memo contradicts it) nor does it come from disinter-
ested witnesses. Harvey, 377 F.3d at 707 (citing Reeves, 530
U.S. at 151) (court should “give credence” to evidence
supporting a Rule 50 movant only when such evidence “is
uncontradicted and unimpeached, at least to the extent that
that evidence comes from disinterested witnesses”) (quota-
tion and citation omitted).
   Davis supplemented his evidence of pretext with evidence
that two similarly situated white sergeants, Laxton and
Malchow, received lighter punishments for category B
violations of Work Rule 13 consistent with the DOC’s
progressive discipline policy. Proving intentional discrimi-
nation with this type of circumstantial evidence is common
practice. See Rudin v. Lincoln Land Cmty. Coll., 420 F.3d
712, 720-21 (7th Cir. 2005). Laxton and Malchow were
white sergeants at JCI, they both committed category B
violations of Work Rule 13, and Long and Karlen decided to
punish them according to the DOC’s progressive discipline
guidelines—a three-day unpaid suspension for third-time
offender Laxton and a written reprimand for Malchow’s
first violation. Unlike these white sergeants, Davis was
demoted for a category B violation of Work Rule 13.
No. 05-1946                                                13

  The defendants try to combat the inference of discrimina-
tion by arguing that Davis’s conduct was significantly worse
than either Laxton’s or Malchow’s—bad enough, in fact,
that he actually committed a category C violation of Work
Rule 13, notwithstanding the DOC memo. But as we have
already noted, this was a determination properly reserved
for the jury because it turned largely on the credibility of
the defendants’ own testimony. There was sufficient
evidence for the jury to disbelieve the defendants’ “typo-
graphical error” explanation. Despite their insistence that
the memo was incorrect, the defendants never bothered to
correct it; they were unable to produce any documents
stating that Davis actually committed a level C infraction;
and Long was impeached at trial with her deposition
testimony admitting that she might have initially recom-
mended Davis’s violation fell within category B.
  The defendants also try to downplay the importance of the
difference between a category B and category C violation.
They cite Johnson v. Artim Transp. Sys., Inc., 826 F.2d 538
(7th Cir. 1987), for the proposition that courts should
compare conduct, not rule violations. Id. at 544. In Johnson
we indeed stated that “company discipline rules are not
conclusive indicators of comparable seriousness.” Id. at 543
(citing Green v. Armstrong Rubber Co., 612 F.2d 967 (5th
Cir. 1980)). But just because identical rule violations do not
conclusively indicate that offenses are of comparable
seriousness, that does not mean they provide no indication
at all. In Johnson we simply held that in a bench trial the
district court “was entitled to compare conduct rather than
rule violations in its disparate treatment analysis.” Id. at
544. We explained that “[c]omparisons of identical rules
violations may at times be helpful in showing a prima facie
case of racial discrimination, . . . but in this case, particu-
larly where plaintiff urges us to compare violations of
similar rather than identical rules, it may well be more
helpful to focus on the nature of the misconduct.” Id.
(citations omitted).
14                                                No. 05-1946

  Unlike in Johnson, we deal here with three employees’
violations of the very same work rule. More importantly,
the DOC evaluated the severity of each man’s violation and
placed all three violations in category B, or so the jury was
entitled to conclude. It is quite remarkable then that the
defendants ask us to hold that the three men’s violations
were so dissimilar that no rational jury could have found
the employees to be similarly situated. Davis’s alleged
misconduct was arguably more serious and extensive than
that of Laxton or Malchow, but in light of the DOC’s own
assessment that all three violations were of intermediate
(category B) severity, the district court committed no error
in refusing to set aside the jury verdict and enter judgment
as a matter of law.3
  We note only briefly that Davis also highlights the
following evidence in defense of the verdict: Buck’s and
Nawrocki’s eyewitness testimony denying that he re-
strained Boyd in the officers’ station; Long’s admission that
she did not think Davis’s “mouth-to-mouth” comment
amounted to sexual harassment, but included it in her
memo nonetheless; the discrepancies between Buck’s trial
testimony and the DOC’s record of her statements dur-
ing the investigation; and Karlen’s admission that he asked
Waters to help with the investigation partly because Davis
was African-American. According to Davis, these bits of
evidence show that the defendants manipulated their
investigation, fabricated statements against him, and that
they did so because of his race. Without more, this evidence
is too weak to support the jury’s verdict. But there was


3
  So long as the jury found Long and Karlen actually believed
Davis committed a category B violation, it could also have
reasonably inferred racial discrimination from the fact that
Davis’s punishment far exceeded the written reprimand called for
by DOC guidelines—guidelines the defendants followed precisely
when punishing Laxton and Malchow.
No. 05-1946                                                15

more to Davis’s case, as we have noted, so we need not rely
on this additional evidence to affirm the district court’s
denial of the Rule 50 motion.


B. Rule 59 Motion
  We review the district court’s ruling on a Rule 59 motion
for a new trial for abuse of discretion. Latino v. Kaizer, 58
F.3d 310, 314 (7th Cir. 1995). A new trial should be granted
“only when the record shows that the jury’s verdict resulted
in a miscarriage of justice or where the verdict, on the
record, cries out to be overturned or shocks our conscience.”
Id. (citing Williamson v. Consol. Rail Corp., 926 F.2d 1344,
1353 (3d Cir. 1991)). As we have already discussed at some
length, Davis sufficiently called into question the defen-
dants’ stated reason for his demotion and produced evidence
from which the jury could reasonably conclude that the
defendants treated similarly situated white employees more
leniently than Davis. This is not a verdict that “cries out to
be overturned,” and we cannot say the district court abused
its discretion when it denied the defendants’ Rule 59
motion.
  For the foregoing reasons, the judgment of the district
court is AFFIRMED.
16                                        No. 05-1946

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—4-27-06